DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 24 are rejected under 35 U.S.C. 103 as being unpatentable over KIES et al (Pub No.: US 2012/0084259 A1; hereinafter KIES) in view of Barzuza et al (Pub No.: US 2015/0213650 A1; hereinafter Barzuza) 
               Consider claims 1, 9, and 14, KIES clearly shows and discloses a method, a non-transitory computer readable storage medium, and  a first electronic device (fig. 11, label 1114) comprising: a display device (fig. 11, label 1114); one or more processors (paragraph 0112, fig. 11, label 1106); and memory storing one or more programs configured to be executed by the one or more processors (paragraph 0112-0113, fig. 11, label 1102), the one or more programs including instructions for: while presenting an extended reality environment via a display device of the first electronic device, receiving, by the first electronic device, a request to present a virtual representation of a remote participant of a communication session, wherein the first electronic device is connected to the communication session (user devices configured to facilitate natural human-to-human communications among local and remote participants, the device processor may determine shapes and locations of various virtual objects in the environment. The device processor may compute various parameters for each of the identified objects based on the captured/computed data, and send the determined parameters to other device processors (e.g., sending the data via wireless data links to smartphones of other participants).)(paragraphs: 0033, 0034, 0036, 0037); obtaining a capability of the remote participant of the communication session (virtual content by intelligently determining capability of the remote participant such as digital representations of remote participants, to facilitate natural human-to-human communications; for example, the user devices to intelligently size the digital representation of the remote participant so that the remote participant does not appear too big, too small, or otherwise unnatural to the co-located participants/local participants. For example, the digital representation of the virtual content (e.g., remote participant) may be sized to appear to be approximately the same size in smartphone displays as co-located participants) (paragraphs: 0035-0036, 0037, 0040); and in response to receiving the request to present the virtual representation of the remote participant of the communication session, presenting the virtual representation of the remote participant of the communication session based on the obtained capability (parameters) of the remote participant of the communication session (The device processors may also be configured to use the coordinated display properties to intelligently size the digital representation so that virtual content, such as images of a remote participant, does not appear unnatural to the participants when viewed through their devices (e.g., smartphones), so that the virtual content is placed at a proper height relative to the co-located participants, is within the field-of-view of the co-located participants, does not block the line-of-sight of another participant, is appropriately spaced) (paragraphs: 0042 and fig. 2A, label 306 and fig. 3B label 202), including: in accordance with the obtained capability of the remote participant of the communication session including a first type of capability (a first type of capability such as the first size the digital representation of the remote participant), presenting the virtual representation of the remote participant of the communication session with a first visual characteristic (fig. 2A, label 306 and fig. 3B label 202); and in accordance with the obtained capability of the remote participant of the communication session including a second type of capability different from the first type of capability (detect that a participant (virtual, remote) has moved positions or standing), presenting the virtual representation of the remote participant of the communication session with a second visual characteristic different from the first visual characteristic (the device process may detect that a participant (virtual, remote or co-located) has moved positions (e.g., moved laterally by changing seats, moved by standing or sitting, etc.) after the game, meeting or training session has started, determine whether the distance between the participant's current and previous positions exceeds a threshold value, and recompute the parameters and/or update the renderings of the remote participants in response to determining that distance between the participant's current and previous positions exceeds a threshold value) (paragraphs: 0044; fig. 6, fig. 9, and fig. 10); however, KIES does not specifically disclose another example for obtaining a capability of the remote participant of the communication session.  
                In the same field of endeavor, Barzuza clearly specifically discloses another example for electronic device for obtaining a capability of the remote participant of the communication session (capability/information) (paragraphs: 0014, 0036-0037, 0040-0042; and fig. 2-fig. 4).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Barzuza into teaching of KIES for the purpose of using head mounted display (HMD) is provided for presenting a meeting between remote participants.
               
               Consider claims 2, 10, and 18, KIES and Barzuza clearly show the method and the non-transitory computer readable storage medium, and the first electronic device, wherein the capability includes an electronic device (KIES: paragraphs: 0006).                                
               Consider claims 3, 11 and 19, KIES and Barzuza clearly show the method and the non-transitory computer readable storage medium, and the first electronic device, wherein the visual characteristic includes a representation of an electronic device (KIES: paragraphs: 0006-007, and 0010).      
               Consider claims 4, 12, and 20, KIES and Barzuza clearly show the method, the non-transitory computer readable storage medium, and the first electronic device, wherein the virtual representation of the remote participant of the communication session includes only a representation of an electronic device (KIES: paragraphs: 0010).            
             
Consider claims 5, 13, and 21, KIES and Barzuza clearly show the method, the non-transitory computer readable storage medium, and the first electronic device, wherein the capability includes a function of an electronic device (KIES: paragraphs: 007 and 0010 - 0011).  
Consider claims 6, 14, and 22, KIES and Barzuza clearly show the method, the non-transitory computer readable storage medium, and the first electronic device, wherein: the determined capability includes the first type of capability and the second type of capability; and presenting the virtual representation of the remote participant of the communication session includes presenting the virtual representation of the remote participant of the communication session concurrently with the first visual characteristic and the second visual characteristic  (first and second characteristic such as size and position of the digital representation of the remote participant) (KIES: paragraphs: 0042 and fig. 2A, label 306 and fig. 3B label 202).   
Consider claims 7, 15, and 23, KIES and Barzuza clearly show the method, the non-transitory computer readable storage medium, and the first electronic device, wherein the one or more programs further include instructions for: in response to receiving the request to present the virtual representation of the remote participant of the communication session, presenting the virtual representation of the remote participant of the communication session based on a setting that is configured to be selectable by a user associated with the first electronic device (KIES:  paragraphs: 0046, 0051, 0061, 0072, and 0083).  
Consider claims 8, 16 and 24, KIES and Barzuza clearly show the method, the non-transitory computer readable storage medium, and the first electronic device, wherein presenting the virtual representation of the remote participant of the communication session with the first visual characteristic includes movement of the virtual representation, wherein the movement of the virtual representation is based on the obtained capability of the remote participant of the communication session (KIES: paragraphs: 0044, 0072, and 0083 and fig. 6 and fig.10).
Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656